Title: Enclosure: Cherokee Nation to Baron de Carondelet, 5 April 1793
From: Cherokee Nation
To: Carondelet, Baron de


EnclosureCherokee Nation to Baron de Carondelet
  
Translation from a Spanish translation of a paper written by the Cherokee nation to the Governor of New Orleans.
Full of respect and gratitude, the Cherokee nation united, has heard with satisfaction the message by the persons you sent, and gives you expressive thanks for the great generosity with which you offer to assist them with all the means which depend on your power. A general meeting of the Indians is convoking for this effect, and what the warrior Bloody fellow and the other chiefs have expressed to you on the oppression which we suffer is the same which the nation represents.
It complains bitterly of the ungenerous method with which the Americans have appropriated to themselves their dwelling lands. The first treaty which was held after the war with Gr. Britain was at Seneca, and was called the treaty of Hopewell. In this treaty the whites obtained concessions from the Indians, tho’ not by general consent of the nation, because it is certain that the lands were settled before their consent was asked. The passion of the Americans for establishing themselves on the lands of the Indians is too well known to you to need explanation: in a word, since the Americans, by the fraudulent means, used among them have usurped the lands of the Indians, the nation universally reclaims and insists to preserve it’s antient limits, on which they agreed with the British nation. They pray you to employ all your force to obtain from his majesty (if it be possible) this favor; and if it cannot be obtained, they insist that the settlement at Cumberland alone shall be removed at all events. Without this, nothing will satisfy the Cherokees and Talapuches.
Cumberland was settled towards the conclusion of the last war by a certain Robertson and some companions of his, who, concealing their journey and designs, took possession by force of those lands. Perhaps the Americans will make it appear that they possess these by free and lawful treaties. But it is not so; and all the nation declares on the contrary that neither the last treaty nor the former were explained to the Indians, and they only knew their contents on their return to their nation.
Robertson and his companions are the real and true cause, that so much blood has been spilt; and the confusion which has subsisted and still subsists is owing entirely to this settlement, and while it remains in this place, there is no hope of a solid peace. This settlement taken away, the Cherokee nation declares, that it does not desire to be an enemy to the Americans: it declares moreover that it does not entertain this sollicitude from caprice or pique: that they never questioned the legality of their former treaties, because under the British government they were treated with justice and humanity.
The nation moreover informs you that they all will preserve in remembrance your words, and will give attention to your friendly councils, do nothing (if possible) against them. But if on the other side necessity compels them to take the feild, they pray you will not impute it to their fault, because force alone will be the cause, which places them under such an extremity, which they would avoid, if possible. The Creeks pass daily in great numbers through this nation which prays you to induce them to keep themselves quiet till the issue of the negociation about their lands is known.Given in the Cherokee nation by me and at the particular desire of the chiefs and warriors thereof, this 5th. of April 1793. Bloody fellow. his mark—Glass. his mark—Charles of Chuckamogga.  his mark.—Walter Hunter. cásique of Chickamogga. his mark.—Spiller of Lookout mountn. his mark.—Richard Justice.—Badger’s mother warriors—Guillermo Shewrey his mark—in name of all the rest of the nation.—Señor Baron de Carondelet.
